UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4507
ONOFRE SANCHEZ, a/k/a Alvaro
Sanchez,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-01-58)

                      Submitted: March 20, 2002

                       Decided: April 15, 2002

 Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Harry L. Hobgood, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.
2                     UNITED STATES v. SANCHEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Onofre Sanchez appeals his conviction, pursuant to a his guilty
plea, for possession with intent to distribute cocaine hydrochloride, 21
U.S.C.A. §§ 841(a)(1), (b)(1)(B) (West 1999), and possession of a
firearm during a drug trafficking crime, 18 U.S.C.A. § 924(c)(1)(A)(i)
(West 2000), and his sentence to two consecutive terms of sixty
months incarceration followed by two concurrent five year terms of
supervised release. Sanchez’s attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), in which he repre-
sents there are no arguable issues of merit in this appeal. Neverthe-
less, counsel argues Sanchez received ineffective assistance of
counsel because his attorney at sentencing failed to move for down-
ward departure pursuant to U.S. Sentencing Guidelines Manual
§ 5K2.0 (2000), based on Sanchez’s reputation, prior to these convic-
tions, as a law-abiding family man. Sanchez filed a pro se supplemen-
tal brief in which he raises this same issue and also claims his status
as a foreign national renders his guilty plea invalid because the dis-
trict court failed to afford him the opportunity to speak with his
embassy. Finding no reversible error, we affirm.

   We find Sanchez is not entitled to relief on his ineffective assis-
tance of counsel claim. Claims of ineffective assistance generally are
not cognizable on direct appeal unless the record conclusively shows
that counsel was ineffective. United States v. King, 119 F.3d 290, 295
(4th Cir.), cert. denied, 531 U.S. 1193 (2001). Because the record in
this case does not conclusively show counsel was ineffective, we will
not consider this issue on direct appeal.

   Sanchez also claims his status as a foreign national renders his plea
invalid because he should have been afforded the opportunity to con-
sult with his embassy. Specifically, Sanchez contends he should be
allowed to withdraw his guilty plea because the district court failed
                       UNITED STATES v. SANCHEZ                        3
to inform him of his rights under the Vienna Convention on Consular
Relations. We will not consider this issue as it is raised for the first
time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).

   In accordance with Anders, we have examined the record for any
other potentially meritorious issues and found none. We therefore
affirm Sanchez’s convictions and sentences. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED